NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-10005

                Plaintiff-Appellee,             D.C. No. 2:04-cr-00377-MCE

 v.
                                                MEMORANDUM*
ARMANDO SOLIS,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Armando Solis appeals from the district court’s judgment and challenges the

revocation of supervised release following a contested evidentiary hearing. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Solis contends that the district court abused its discretion by revoking his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supervised release because there was insufficient evidence to establish the

violations. In evaluating a challenge to the sufficiency of the evidence supporting

a supervised release revocation, “we ask whether, viewing the evidence in the light

most favorable to the government, any rational trier of fact could have found the

essential elements of a violation by a preponderance of the evidence.” United

States v. King, 608 F.3d 1122, 1129 (9th Cir. 2010) (internal quotation marks

omitted). Viewed in the light most favorable to the government, the evidence was

sufficient to support the district court’s finding that Solis violated the terms of his

supervised release by committing the new crimes of conspiracy to possess

methamphetamine with intent to distribute and unlawful use of a communication

device and by associating with a person engaged in criminal activity. See id.

Accordingly, the district court did not abuse its discretion by revoking Solis’s

supervised release. See United States v. Perez, 526 F.3d 543, 547 (9th Cir. 2008).

      AFFIRMED.




                                           2                                     17-10005